Citation Nr: 0433510	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  01-06 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether an October 31, 1968 rating decision should be 
reversed on the grounds of clear and unmistakable error (CUE) 
for failing to grant special monthly compensation (SMC) based 
on loss of use of the left foot.  

2.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO, in 
pertinent part, determined that CUE did not exist in an 
October 31, 1968 rating decision, which failed to grant SMC 
based on loss of use of the left foot.  Later, in a November 
2000 rating decision issued in February 2001, the RO notified 
the veteran that CUE had been found in that October 31, 1968 
rating decision for failing to grant to a temporary total 
rating (TTR) for hospitalization from September 23, 1968 to 
October 31, 1968, under 38 C.F.R. § 4.29.  The RO also 
informed the veteran, in the February 2001 letter, that the 
effective date of the award was October 1, 1968, according to 
38 U.S.C.A. § 5305 (West 1991).  In May 2002, the veteran's 
representative expressed disagreement with the effective date 
of this grant.  The representative maintains that 38 U.S.C.A. 
§ 5111, rather than 38 U.S.C.A. § 5305, is the appropriate 
law under which the correct effective date of a TTR award is 
determined.  As this matter is not inextricably intertwined 
with the current appeal, it is referred to the RO for 
appropriate action.  

In May 2001, the veteran testified before a Decision Review 
Officer (DRO); a copy of the transcript is associated with 
the record.  The Board construes part of the veteran's 
testimony and the September 2001 Statement Of Accredited 
Representation In Appealed Case (VA Form 646) as a notice of 
disagreement (NOD) with an October 2000 RO denial of 
entitlement to an annual clothing allowance under 38 C.F.R. 
§ 3.810.  This issue is addressed in the REMAND portion of 
this decision and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  VA will notify the veteran if 
further action is required on his part.

September 2001 correspondence appears to be a claim for a 
pre-stabilization rating under 38 C.F.R. § 4.28 (2004).  
Moreover, this document also raises the issue of an effective 
date earlier than October 31, 1968 for entitlement to SMC.  
Since the RO has neither awarded SMC nor adjudicated his 
section 4.28 claim, these issues also are referred to the RO 
for appropriate action. 

In January 2003, the Board affirmed the RO's decision that an 
October 31, 1968 rating decision, which failed to grant SMC 
based on loss of use of the left foot, did not contain CUE.  
The appellant appealed that Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
July 2004 Judgment, the Court vacated the Board's January 
2003 decision and remanded the case to the Board for 
readjudication consistent with the Court's June 2004 
Memorandum Decision.

In January 2004, the Board remanded the issues of entitlement 
to service connection for a low back disability secondary to 
the service-connected left foot disabilities and to SMC based 
on loss of use of the left foot to the RO for additional 
development.  Since these issues are not inextricably 
intertwined with the current CUE claim on appeal, this 
decision will not discuss them.  


FINDINGS OF FACT

1.  In a rating decision dated October 31, 1968, the RO 
granted service connection for amputation of the left great 
toe (30 percent disabling) and for amputation of the left 
second toe with metatarsal involvement of the third and 
fourth toes and with osteomyelitis (20 percent disabling) but 
did not award SMC based on loss of use of the left foot; the 
RO notified the appellant of this decision in November 1968, 
but the veteran did not initiate a timely appeal of the 
decision and it became final.  

2.  The correct facts, as they were known at the time of the 
October 1968 rating decision, were before the RO, and the 
statutory and regulatory provisions extant at that time were 
correctly applied.  

3.  The October 1968 rating decision was consistent with and 
supported by the existing record and legal authority; it does 
not contain an error which, had it not been made, would have 
manifestly changed the outcome of the claim.  


CONCLUSION OF LAW

No CUE exists in an October 31, 1968 rating decision for 
failing to grant SMC based on loss of use of the left foot.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim.  The VCAA also 
provided that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Initially, the Board notes that 
the Court has held that the VCAA is not applicable to motions 
for revision of a rating or Board decision on the grounds of 
CUE.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) 
(per curiam order); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

I. Factual Background

The veteran's service medical records show that, in December 
1967, while on patrol in Vietnam, the veteran sustained 
fragment wounds to his buttocks, left knee, right thigh, and 
left foot.  A February 1968 Report of Medical Board reflects 
that the veteran was air evacuated out and admitted to the U. 
S. Naval Hospital in Jacksonville, Florida.  He suffered a 
traumatic amputation of the first and second toes of the left 
foot, as well as multiple right thigh and right forearm 
wounds, on December 3, 1967, secondary to "a booby trap or a 
mine" while serving in Vietnam.  Initially, the veteran was 
treated in Da Nang with surgical debridement of the traumatic 
amputation of the left foot involving the toes with surgical 
removal of the second toe.  There was also extensive 
debridement of the multiple soft tissue wounds of the right 
thigh and right forearm, which seemed to clear without 
difficulty.  He was placed on Penicillin and Streptomycin for 
eleven days before being evacuated to the naval hospital.  He 
was hospitalized for approximately three months.  

A physical examination at the time of admission revealed the 
absence of the first and second toes of the left foot.  
Circulation was considered adequate for both feet.  There 
were no neurological abnormalities, except for hearing loss 
of the right ear.  X-rays of the veteran's left foot showed 
that the great and second toes were missing, as well as the 
distal three-quarters of the first and second metatarsals.  
The distal shaft of the third and fourth metatarsals was 
comminuted and some bone substance was missing.  

For a period of 10 days to 2 weeks, the veteran's left foot 
was soaked with dressings, which were changed every 2 to 4 
hours.  Then, on January 3, 1968, a split-thickness skin 
graft was performed on the veteran's left foot.  The veteran 
tolerated the procedure well and had a benign post-operative 
course with the exception of an acute anxiety reaction.  
About three weeks after surgery, the veteran underwent 
physical therapy for debridement of some eschar over the area 
of the graft.  The graft was noted to have taken at the end 
of two weeks and the veteran's post-operative course 
continued in a benign and smooth manner.  At the beginning of 
March 1968, the Orthopedic Service opined that the veteran 
had achieved maximum benefits of hospitalization and, due to 
the prolonged convalescence and rehabilitation as well as the 
reconstructive surgery probably necessary to assure full 
weight bearing again, he was discharged to temporary duty and 
his case was referred to a Physical Evaluation Board (PEB) 
for disposition.  

In May 1968, the veteran was discharged from active military 
duty.  On June 25, 1968, the veteran's original service-
connection claim was received and he was admitted to the Bay 
Pines VA Medical Center (VAMC) for treatment of a deformed 
left foot secondary to a landmine injury sustained during 
active military duty in December 1967.  The hospital summary 
report reveals that the veteran's great toe was blown off and 
the remaining distal foot injured; and that, at the 
Jacksonville naval hospital, his second toe was amputated and 
a graft was placed on the dorsum of the foot.  A physical 
examination of the left foot showed an absent great toe and 
the second toe amputated at the metatarsal phalangeal joint 
(MPJ) area with a healing granulating wound at the operative 
site as well as tenderness over the third and fourth MPJs on 
the left.  Laboratory data and X-rays were unremarkable, 
except for the culture of the draining foot, which revealed a 
staph coagulase positive and a paracolon.  The veteran was 
started on antibiotics and received whirlpool with phisohex 
treatment for his left foot for 20 minutes daily.  X-rays 
were retaken of the veteran's left foot.  They showed 
amputation of the first and second toes and most of the first 
and second metatarsals, as well as destructive changes 
involving the third and fourth metatarsals with residuals of 
deformity.  Degenerative changes and some demineralization 
were noted too.  Pertinent diagnoses included traumatic 
amputation of the first and second toes and corresponding 
metatarsals of the left foot; osteomyelitis of the third and 
fourth metatarsals due to staph aureus; and soft tissue 
infection of the left foot due to staph aureus and paracolon.  

In late September 1968, the veteran was hospitalized at the 
Bay Pines VAMC for three weeks for revision of the amputation 
scar, which, because of a deep recess, was subject to 
maceration and discomfort.  An examination of the left lower 
extremity revealed absent great and second toes with a deep 
fissure between the dorsal and the plantar flap with 
excoriation of the skin on the medial aspect of the third toe 
near its base.  The remaining toes were flail.  There was no 
loss of sensation of the remaining toes or foot.  Laboratory 
data and X-rays were unremarkable, except for a culture from 
the post-operative wound site, which revealed a staph aureus 
and a pseudomonas.  X-rays of the left foot showed old, and 
probably recent, osteomyslitis with evidence of surgical 
amputation of the first and second toes and surgical removal 
of much of the first four metatarsals.  During his stay, the 
veteran underwent elective corrective revision of the 
amputation site of the left foot with excision of the old 
scar and sacrifice of the bone of the third toe such that the 
skin could be used to cover the defect resulting from removal 
of the scar.  One small drain was placed in the deep cavity.  
Initially, the wound appeared to have healed well.  But one 
week after surgery, a slight separation of the skin edges on 
the undersurface of the flap with granulation tissue was 
noted.  The next day, a culture obtained from the skin edge 
and deep recess beneath the flap revealed staph aureus and a 
Pseudomonas.  The veteran was given antibiotics, which 
cleared the infection, and the operative site gradually 
healed.  Prior to complete healing, the veteran, at his own 
request, was discharged against medical advice.  

Based on the above service and post-service medical evidence, 
the RO, in an October 1968 rating decision, granted service 
connection for amputation of the left great toe and assigned 
a 30 percent rating, effective from June 1, 1968.  The RO 
also granted service connection for amputation of the left 
second toe with metatarsal involvement of the third and 
fourth left toes with osteomyelitis and assigned a 20 percent 
rating, effective from June 1, 1968.  

July 1999 VA treatment records show that the veteran wore an 
orthotic in his left shoe, had a large callus under his foot, 
and complained of pain.  The examiner indicated that the 
orthotic was seven years old and that the veteran needed a 
new orthotic or repair of the current one.

At an October 1999 VA foot examination, the veteran reported 
that, in 1968, he had amputation of his first, second and 
third digits and part of the metatarsal of his left foot and 
complained of extreme sensitivity on the plantar aspect of 
his remaining left foot.  He described the pain as a sharp 
pins/needle-type pain, indicated that his foot swelled up 
daily, and by the end of his work today at the post office he 
had to elevate and stay off his foot.  He took ibuprofen 
which helped somewhat with the pain.  The veteran rated the 
pain as continuous and 8/10 on a scale of 1/10, which would 
decrease to 4/10 after a prolonged rest.  He constantly 
limped, had custom inserts to help relieve some of the pain, 
and wore hightop sneakers to help stabilize his foot and 
ankle.  On examination of the lower extremities, deep tendon 
reflexes were intact and symmetrical, bilaterally.  There 
were palpable pedal pulses in both feet.  Decreased 
protective threshold in light touch was noted on the left 
forefoot; however, it was also present throughout his right 
foot and in the rear of his left foot.  There was severe 
buildup of hyperkeratosis and blister formation on the 
plantar aspect of the remaining first and second metatarsal 
area with significant hyperkeratosis noted in the distal 
aspect of the fourth and fifth metatarsal area.  Severe pain 
and palpitation of these hyperkeratotic lesions was noted.  
There was also hyperkeratosis on the posterolateral aspect of 
the left heel.  Severe varus rotation of the left forefoot 
was noted.  The left foot had absent digits 1, 2, and 3 with 
parts of the first and second metatarsal absent at the distal 
portion and the remaining fourth and fifth digits had 
hammertoe deformities.  On weight bearing, the veteran put 
all his weight on the lateral aspect of left foot, resulting 
in an extremely antalgic gait.  X-rays of the left foot 
revealed amputation of first, second and third digits of the 
foot with partial resection of the distal metatarsal of 
digits 1, 2 and 3.  Bony fusion appeared to have occurred 
with third metatarsal of the fourth metatarsal head, probably 
due to a history of a fracture and dislocation at the distal 
portion.  The assessment was severe varus deformity of the 
left foot, status post landmine injury of the left foot.  The 
veteran was status post amputation of digits 1, 2, and 3 with 
partial amputation resection of the first and second distal 
metatarsal.  The examiner added that the veteran had 
significant severe functional impairment of his left foot 
based on his history and examination.  

At an October 1999 VA joints examination, an evaluation of 
the left ankle showed normal range of motion with 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  The veteran did not use crutches or braces 
and had had corrective inserts in his shoe since 1968.  An 
evaluation of the left leg anterior compartment revealed 
dorsiflexion of the foot was 4/5 strength.  X-rays showed 
staff hallux vulgas deviation.  The assessment included 
traumatic injury to the left foot necessitating coverage of 
wound secondary to loss of first and second toes with post-
operative period complicated by osteomyelitis requiring 
debridement and third toe flap.  These surgical changes had 
resulted in a compensatory gait abnormality that, in turn, 
had led to chronic soft tissue strain in the left knee and 
left hip.

At a May 2001 DRO hearing, the veteran testified that he had 
no forward flexion of the left foot and what remained of his 
left foot acted as a stump.  He received treatment at the Bay 
Pines VAMC.  The veteran stated that he tried to avoid 
climbing stairs and prolonged walking and that sometimes when 
he sat down, it was hard for him to get up.  He indicated 
that he was in continuous pain, averaging 3 to 4/10, but that 
it was higher at the end of the day.  Pulling, pushing, and 
twisting aggravated his disability.  The veteran agreed that 
he used a cane 50 to 75 percent of the time.

VA medical records from October 2000 to May 2001, show 
treatment for his left foot disability in December 2000 and 
February 2001.  On examination in February 2001, the veteran 
walked with an antalgic gait on the left without assistive 
device; gait was slow and asymmetrical.  Ankle range of 
motion was basically normal but there was increased pain when 
examiner forced dorsiflexion and eversion.  Mild tenderness 
was noted over the calcaneus and the ball of the foot, which 
are sites of plantar fascia attachments.  The veteran had 
amputations of the first three toes with foot deformity and 
wore a left orthosis.  Muscle strength of the left lower 
extremity was 4/5.  Sensory was mildly decreased in the left 
foot but deep tendon reflexes were within normal limits.  The 
assessment included gait disturbance secondary to first left 
three-toe traumatic amputations and foot pain and lower left 
extremity pain.   

II.  Pertinent Criteria

A.  Rating Criteria in Effect at the Time of the October 1968 
Rating Decision

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. §§ 4.1, 4.2, 4.10 (1968).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1968).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1968).  
The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5171, amputation of 
the great toe with removal of metatarsal head warranted a 30 
percent disability rating and amputation of the great toe 
without metatarsal involvement warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5171 (1968).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5172, amputation of toes 
other than the great toe without metatarsal involvement 
warranted a noncompensable (zero percent) rating and 
amputation of one or two toes other than the great toe with 
removal of the metatarsal head warranted a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5172 (1968).  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5170, amputation of all 
toes without metatarsal loss warranted a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5170 (1968).

Evidence of amputation of the proximal forefoot to the 
metatarsal bones provided for the assignment of a 40 percent 
disability rating, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5166 (1968).  Evidence of loss of use of the foot 
resulted in the assignment of a 40 percent disability rating, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5167 (1968).  A 40-
percent disability rating was the maximum allowable under 
these two diagnostic codes.  Evidence of either amputation of 
the forefoot proximal to the metatarsal bones or of loss of 
use of the foot warranted automatic entitlement to SMC.  
38 C.F.R. § 4.71a, Note following Diagnostic Codes 5166 and 
5167 (1968).  

The loss of use of the foot, for entitlement to SMC, was held 
to exist when no effective function remained other than that 
which would have been equally well served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.  Such determination was to be 
made on the basis of the actual remaining function, whether 
the acts of balance or propulsion, for example, could have 
been accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2) (1968).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of a 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1968).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 
38 C.F.R. § 3.105(a) (1968, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (1968, 2004).

C.  CUE

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2004).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Incorrect application of the law does not necessarily 
constitute grounds for reversal.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996) (reversal is the appropriate remedy 
when the only permissible view of the evidence is contrary to 
the Board's decision).  Broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 
313-14.  Furthermore, any breach by VA of its duty to assist 
cannot form a basis for a claim of CUE because such a breach 
creates only an incomplete record rather than an incorrect 
one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In VAOPGCPREC 4-2004, the VA's General Counsel held that, for 
a final VA decision to be reversed or revised 
under38 U.S.C.A. § 5109A (CUE) on the ground that VA failed 
to recognize a claim for veterans benefits, it must be 
concluded that: (1) it is obvious or undebatable that, when 
prior filings are construed in the claimant's favor, the 
pleadings constitute an earlier claim for the veterans 
benefit that was subsequently awarded by VA; and (2) VA's 
failure to recognize that claim manifestly affected the 
subsequent award of benefits.

III. Analysis

The veteran contends that the RO committed CUE in the October 
1968 rating action by failing to award SMC based on loss of 
use of his left foot.  At a DRO hearing in May 2001, 
contentions were advanced to the effect that the RO, in 
granting service connection for amputation of the left great 
toe (and assigning a 30 percent disability evaluation) and in 
awarding service connection for amputation of the left second 
toe with metatarsal involvement of the third and fourth toes 
with osteomyelitis (and assigning a 20 percent disability 
rating), did not consider relevant diagnostic codes (either 
Diagnostic Code 5166 or 5167) under which SMC for loss of use 
of the left foot could have been granted.  

As noted above, the RO, in granting service connection in an 
October 1968 rating action, awarded a 30 percent disability 
rating for the amputation of the veteran's left great toe 
under Diagnostic Code 5171, as well as a 20 percent 
disability rating for the amputation of his left second toe 
with metatarsal involvement of the third and fourth toes with 
osteomyelitis under Diagnostic Code 5172.  These disability 
ratings were the maximum allowable under those diagnostic 
codes in 1968.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5171 
and 5172 (1968).  

The veteran has contended throughout the current appeal that, 
at the time of the 1968 rating action, the RO should have 
considered rating his left foot disability under Diagnostic 
Codes 5166 and 5167 instead.  

The Board acknowledges the Court held that the Board failed 
to provide an adequate statement of reasons or basis for the 
January 2003 decision that the October 1968 rating action did 
not contain CUE.  The Court noted that the Board failed to 
indicate that the appellant had had "surgical removal of much 
of the 1st four metatarsals" and that this evidence did not 
undebatably constitute amputation of the forefoot under 
Diagnostic Code 5166; the Board did not address whether the 
addition to Diagnostic Code 5166, in 1978, of a parenthetical 
"(more than one-half of metatarsal loss)" was a substantial 
change rather than a mere clarification of the original 
wording and, in so doing, resolve all reasonable doubt in the 
appellant's favor; and the Board neither discussed whether 
the appellant had effective functioning remaining other than 
that which would be equally well served by an amputation with 
use of a suitable prosthetic appliance nor assessed and 
articulated whether the impact of pain on use was factored 
into its decision under the holding in Tucker v. West, 11 
Vet. App. 369, 373 (1998).  

The Court noted that under the current Diagnostic Code 5166, 
a 40 percent disability rating is warranted for forefoot 
amputation proximal to metatarsal bones (more than one-half 
of metatarsal loss).  38 C.F.R. § 4.71a, Diagnostic Code 5166 
(2004).  The Board agrees that the regulatory history reveals 
that the parenthetical phrase was added to the original 
wording in 1978.  See 43 Fed. Reg. 28,826-40 (July 3, 1978) 
(proposed rule); 43 Fed. Reg. 45,350-62 (Oct. 2, 1978) (final 
rule).  The Transmittal Sheet 19, dated September 22, 1978, 
reflected that the criterion for "DC 5166 has been 
clarified" mostly likely to distinguish it from Diagnostic 
Code 5171.  But in clarifying the criterion, the Board notes 
that the parenthetical phrase was in reality a substantive 
change and as such the current criterion could not be used 
prior to its respective effective date, September 19, 1978.  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

After a complete and thorough review of the record physically 
before the RO on October 31, 1968, the Board concludes that 
there was a tenable basis for that decision, which did not 
award SMC based on loss of use of the left foot under either 
Diagnostic Codes 5166 or 5167.  This denial is adequately 
supported by the service, and post-service, medical records 
available to the RO at the time of the October 1968 rating 
action.  Since all of the veteran's toes on the left toe had 
not been amputated, a rating under Diagnostic Code 5170 would 
have been inapplicable.  Thus, the RO properly rated the left 
foot disabilities under Diagnostic Codes 5171 and 5172.  

The overriding reason that the RO decision did not involve 
CUE is that the veteran and his representative have simply 
disagreed as to how the medical evidence which was before the 
RO in 1968 was evaluated.  At the time of the October 1968 
rating action, X-rays taken of the veteran's left foot after 
the December 1967 in-service injury showed missing first and 
second toes and the distal three-quarters of the first and 
second metatarsals, a comminuted distal shaft of the third 
and fourth metatarsals, and some missing bone substance.  
Initial examination of the veteran's left foot in December 
1967 indicated adequate circulation and no neurological 
abnormalities.  In January 1968, the veteran underwent 
reconstructive surgery (a split-thickness skin graft) to 
assure full weight bearing.  The veteran's post-operative 
course continued in a benign and smooth manner.  

Following discharge from service, in June 1968, the veteran 
was hospitalized for two-and-a-half weeks for treatment for a 
deformed foot.  A physical examination revealed an absence 
great toe and that the second toe had been amputated at the 
MPJ area and that there was tenderness over the third and 
fourth MPJs on the left foot.  (Emphasis added.)  Pertinent 
diagnoses included traumatic amputation of the first and 
second toes and corresponding metatarsals of the left foot, 
osteomyelitis of the third and fourth metatarsals due to 
staph aureus, as well as a soft tissue infection of the left 
foot due to staph aureus and paracolon.  

In September 1968, the veteran underwent elective correction 
of his left foot deformity.  The surgery was characterized as 
a revision of the amputation scar which, due to a deep 
recess, was subject to maceration and discomfort.  
Specifically, the veteran underwent an excision of the 
painful scar on his left foot with some bone taken from his 
third toe and a skin flap to cover the operative defect.  A 
physical examination of the veteran's left lower extremity 
during this hospitalization revealed absent great and second 
toes with a deep fissure between the dorsal and the plantar 
flap with excoriation of the skin on the medial aspect of the 
third toe near its base and the remaining toes flail with no 
loss of sensation of the remaining toes or foot.  Antibiotics 
gradually cleared an infection.  Prior to complete healing, 
the veteran was discharged at his own request.  

Thus, the relevant medical evidence available to the RO at 
the time of its October 1968 rating action showed that the 
veteran had absent great and second toes (the latter to the 
MPJ area) with a deep fissure between the dorsal and the 
plantar flap and with excoriation of the skin on the medial 
aspect of the third toe near its base, remaining toes flail, 
no loss of sensation of the remaining toes or foot, adequate 
circulation, and no neurological abnormalities.  Antibiotics 
cleared subsequent infections in his left foot.  The veteran 
underwent elective surgery to correct the deep recess of his 
amputation scar.  Prior to complete healing, he was 
discharged at his own request.  As a result of elective 
surgery done in September 1968, some of the bone of the 
veteran's third toe was sacrificed so that skin could be used 
to cover the deficit resulting from removal of the old scar.  
X-rays taken during the September/October 1960 
hospitalization showed evidence of surgical amputation of the 
great second toes and surgical removal of much of the first 
four metatarsals.  To meet the criterion for a 40 percent 
rating under Diagnostic Code 5166, the evidence needed to 
show the amputation of the metatarsal bones of the left foot 
proximate (that is, next to) the tarsal bones.  This was not 
the case here as was confirmed by October 1999 VA X-rays of 
the left foot, which revealed amputation of first, second and 
third digits of the left foot with partial resection of the 
distal metatarsal of digits 1, 2, and 3 and bony fusion on 
the third metatarsal of the fourth metatarsal head.  It was 
not undebatable error to find that the veteran's disability 
did not approximate amputation of the forefoot proximal to 
metatarsal bones when the 1968 VA hospital records reported 
only the amputation of the first, second and third digits of 
the left foot with some resection of the distal metatarsals 
of the first two digits and the service medical records 
indicated amputation at the MPJs.  The veteran still had his 
fourth and fifth digits on his left foot.  Thus, the veteran 
failed to meet the criterion for a 40 percent rating under 
Diagnostic Code 5166.  While it might have been a close 
question whether the veteran's metatarsal loss due to 
amputation more nearly approximated the more than one-half of 
metatarsal loss required for grant SMC under the current 
Diagnostic Code 5166, that was not the standard in 1968.  The 
Board believes that the veteran and his representative are 
now disagreeing with the RO's October 1968 decision on the 
basis that the physicians who examined the veteran during 
1967 and 1968 and read his X-rays were mistaken as to the 
extent of loss as their findings were not detailed as to each 
metatarsal bone.  Such disagreement with the way that the RO 
evaluated the evidence from 1967 and 1968 does not, the Board 
finds, constitute CUE.  Consequently, the pertinent medical 
evidence available to the RO at the time of its October 1968 
rating action did not show amputation of the proximal left 
forefoot to the metatarsal bones.  

Similarly, the October 1968 rating decision did not involve 
CUE by failing to grant benefits based on the loss of use of 
the left foot.  Service and post-service medical records did 
not reflect loss of use of the left foot.  Effective 
functioning of the veteran's left foot (other than that which 
would have been equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance) remained.  The evidence of record in 
1968 neither indicates whether balancing or propulsion could 
be equally well accomplished by an amputation stump with 
prosthesis nor discusses the impact of pain.  But service and 
post-service medical records fail to show that the veteran 
was unable to ambulate.  Moreover, the evidence indicates 
that the veteran still had the majority of his forefoot and 
the rest of his foot for propulsion and balance.  X-rays of 
the left foot showed only partial resection of the distal 
metatarsals of digits 1, 2, and 3.  His left ankle was not 
shown to be impacted at all.  An amputation stump with 
prosthesis would not have the freedom provided to the veteran 
by a normal ankle.  Physical examinations of the veteran's 
left foot in 1968 showed no loss of sensation of the 
remaining toes or foot, adequate circulation, and no 
neurological abnormalities.  Moreover, the October 1999 VA 
examination findings confirm this assessment as the VA joints 
examiner reported that the veteran did not use a cane or 
brace to walk even though he had a orthodic insert in his 
left shoe.  Left ankle range of motion was normal.  Strength 
was 4/5 in the left foot and the examiner noted that the pain 
appeared to be partially due to a 7-year-old orthodic, which 
needed to be replaced.  Until the veteran's recent 
retirement, he worked for the Postal Service.  See 38 C.F.R. 
§ 3.350(a)(2) (1968).  

As such, in October 1968, a 40 percent disability rating for 
the service-connected amputation of the veteran's left great 
toe and for the service-connected amputation of his left 
second toe with metatarsal involvement of the third and 
fourth toes with osteomyelitis was not warranted under either 
Diagnostic Code 5166 or Diagnostic Code 5167.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5166 and 5167 (1968).  And SMC was 
not warranted for loss of use of the veteran's left foot 
under either Diagnostic Code 5166 or 5167 at the time of the 
October 1968 rating action.  See, 38 C.F.R. § 4.71a, Note 
following Diagnostic Codes 5166 and 5167 (1968).  

As such, the Board concludes, because there was no error of 
fact or law that, when called to the attention of the later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly 
different but for such error, the October 1968 decision was 
not clearly and unmistakably erroneous in failing to award 
SMC for loss of use of the veteran's left foot.  In reaching 
this conclusion, the Board observes that the evidence of 
record at the time of the October 1968 decision was correctly 
reported.  Also, the pertinent statutory and regulatory 
provisions extant at the time of the RO's October 1968 
decision were correctly applied.  

In sum, there is no indication that the correct facts, as 
they were known at the time of the October 1968 decision, 
were not before the RO; that the statutory or regulatory 
provisions extant at that time were incorrectly applied; or 
that an undebatable error was rendered of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made.  See, 38 C.F.R. §§ 3.104(a), 
3.105(a) (2004).  Mere disagreement with the weighing of 
service and post-service medical records extant in 1968 does 
not amount to CUE.  Russell, 3. Vet. App. at 313-14.  As 
such, the Board must conclude that the October 31, 1968 
rating decision did not contain CUE.  


ORDER

The appeal, based on CUE in an October 1968 rating decision, 
which failed to grant SMC based on loss of use of the left 
foot, is denied.


REMAND

As noted above, the Board construed the veteran's May 2001 
testimony and the September 2001 VA Form 646 as an NOD with 
an October 2000 denial of entitlement to a clothing allowance 
under 38 C.F.R. § 3.810.  The Board observes that the RO has 
yet to discuss this issue in a statement of the case (SOC).  
The Court has held that where the Board finds an NOD has been 
submitted to a matter that has not been addressed in an SOC, 
the issue should be remanded to the RO for appropriate 
action.  Manlincon, 12 Vet. App. at 240-41.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue the veteran a 
statement of the case as to the issue of 
entitlement to a clothing allowance under 
38 C.F.R. § 3.810.  The veteran should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his representative 
the requisite period of time for a 
response.

The purposes of this remand are to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



